Conley Byrd, Justice, dissenting. I dissent to so much of the majority opinion as holds that the statute of limitations, Ark. Stat. Ann. § 57-645 (Supp. 1965), has not run against the surety on the guardian’s bond. Ark. Stat. Ann. § 57-645 provides as follows: “Upon the guardian of an estate filing receipts or other evidence satisfactory to the court, showing that he has delivered to the persons, entitled thereto all the property for which he is accountable as guardian, the court shall make an order discharging the guardian and his surety from further liability or accountability with respect to the guardianship. The discharge, so obtained' shall operate as a release from the duties of his office which have not theretofore terminated and shall be final, except that upon a petition being filed within three gears of the entry thereof, it mag be set aside for fraud in the settlement of the accounts.” (Emphasis, supplied.) Section 57-645, supra, is a portion of Act 140 of 1949, which was adopted subsequent to Amendment 24 to the Constitution of Arkansas. With respect to the jurisdiction given probate courts, Amendment 24 provides as follows: “In each county the Judge of the court having jurisdiction in matters of equity shall be judge of the court of probate, and have such exclusive original jurisdiction in matters relative to the probate of wills, the estates of deceased persons, executors, administrators, guardians and persons of unsound mind and their estates, as is now vested in courts of. probate, or may be hereafter prescribed by law...” (Emphasis supplied.) Pursuant to Amendment 24, the jurisdiction given to the probate courts under § 4 (b) of Act 140 of 1949 (Ark. Stat, Ann. § 62-2004b [Supp. 1965]) is as follows: “The Probate Court shall have jurisdiction of the administration, settlement and distribution, of estates of decedents, the probate of wills, the persons and estates of minors, persons of unsound mind and their estates, the determination of heirship, adoption, and (concurrent tuith jurisdiction of other courts) jurisdiction to restore lost wills and for the construction of wills when incident to the administration of an estate; and all such other matters as are now or may hereafter be by law provided. The judge of the Probate Court shall try all issues of law and of fact arising in causes or proceedings within the jurisdiction of said court and therein pending. The court shall have the is^ame powers to execute its jurisdiction and to carry out its orders and judgments, including the award of costs as noiv exist in courts of general jurisdiction-, and the same presumptions shall exist as to the validity of its orders and judgments, as of the orders and judgments of courts of general jurisdiction.” (Emphasis supplied.) Therefore under the majority opinion the probate court’s jurisdiction in matters involving estates of minors is not coextensive with that of courts of other competent jurisdiction. Since to me it is. obvious that the committee that drafted the Probate Code was intending by § 4 (b) to give the probate court jurisdiction coextensive with other courts, I can not read the three-year statute of limitations as. being applicable only to the probate courts, nor interpret the law as intending to give other courts any greater jurisdiction than that given to prohate courts. Section 4 (b) of the Probate Code appears to have actually given the probate court exclusive jurisdiction of matters involving the settlement and disposition of estates of minors. It is not only subject to that interpretation but the committee comment is as follows: ‘ ‘ The foregoing section follows each enumeration of jurisdictional functions granted in Amendment No. 24 and adds determination of heirship, adoption, AND CONCURRENT JURISDICTION TO CONSTRUE WILLS, AND ESTABLISH LOST WILLS. Adoption is covered by existing statutes and is not embraced in this code. THE DETERMINATION OF HEIRSHIP AND THE RIGHT TO CONSTRUE WILLS AND ESTABLISH LOST WILLS CONCURRENTLY ARE ADDITIONS TO THE GENERAL GRANT OF JURISDICTIONAL CONTROL OVER ESTATES OF DECEDENTS AND PROBATE OF WILLS PURSUANT TO THE AUTHORITY CONTAINED IN AMENDMENT NO. 24 . . . ” (Emphasis supplied.) However, here the parties, have not briefed the issue and I do not raise it on my own except as it affects the interpretation of the three-year statute of limitations set out in Ark. Stat. Ann. § 57-645. Thus, it is seen that the legislature was attempting to give the probate court either exclusive jurisdiction of the estates of minors, in accordance with Amendment 24, or at least concurrent jurisdiction coextensive with courts of general jurisdiction, and for purposes of this opinion under either theory the majority opinion disregards, this intent on the part of the legislature in enacting Act 140 and on the part of the people in enacting Amendment 24. It is my view that § 57-645, being the three-year statute of limitations, is. here applicable to the surety, since there is no allegation which would toll the statute as to it. Of course, under the allegation of the promises, made by the father during his lifetime, the statute would he tolled as to him or his personal representative, and because of the confidential relationship between the father and the daughter, outside of his legal status as guardian, the chancery court would certainly have jurisdiction to require an accounting of monies' received in such fiduciary capacity. To follow the view of the majority will put all bondsmen of guardians and personal representatives in a position of requiring the actual service of notice in each instance, rather than permitting the expeditious procedure used by many lawyers of submitting a waiver of notice and hearing as is suggested in Ark. Stat. Ann. § 62-2902 (Supp. 1965). In fact, the committee comment under § 62-2902 provides: “The committee feels, that the order of final distribution should completely bar all persons who may have a right to object to any of the proceedings as to any matter which might be the basis of their objections. It does not bar third persons who would have no right to intervene in the proceedings or to object to the order.” For these reasons, I would affirm as to the guardian’s bondsman. Harris, C. J., joins in dissent.